NUMBER 13-10-00601-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


RAFAEL PENA RODRIGUEZ,                                                       Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 332nd District Court
                         of Hidalgo County, Texas.



                         MEMORANDUM OPINION
 Before Chief Justice Valdez and Justices Rodriguez and Benavides
                 Memorandum Opinion Per Curiam

      Appellant, Rafael Pena Rodriguez, attempts to appeal his conviction for attempted

murder. The trial court has certified that this Ais a plea-bargain case, and the defendant

has NO right of appeal.@ See TEX. R. APP. P. 25.2(a)(2).
       On November 1, 2010, this Court notified appellant=s counsel of the trial court=s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On November 29, 2010, counsel filed a letter brief with this Court. Counsel=s

response does not establish that the certification currently on file with this Court is

incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED. Any pending motions are denied as moot.



                                                  PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).
Delivered and filed the
16th day of December, 2010.




                                              2